Two orders of the Family Court, Kings County, dated June 12, 1967, separately adjudicating appellants as delinquent, and two orders of the same court, dated July 20, 1967, separately imposing on each appellant a 12-month suspended sentence, reversed, on the law, and matters remanded to the Family Court for further proceedings consistent with the decision herein. No findings of fact have been considered on these appeals. It is clear from the record that appellants were not accorded their rights under the governing statute (Family Ct. Act, § 741, subd. [a]) or applicable decisions (Matter of Gault, 387 U. S. 1; Miranda v. Arizona, 384 U. S. 436; Matter of Gregory W., 19 N Y 2d 55; Matter of William L., 29 A D 2d 182). The matters are therefore remanded for de novo' proceedings in which appellants- are to be accorded their rights under the law. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.